Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Lee Williams appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Williams’ § 3582(c)(2) motion for the reasons stated by the district court. United States v. Williams, No. 4:95-cr-00001-CMC-l (D.S.C. Dec. 5, 2011). Because the district court lacked the authority to consider Williams’ motion to reconsider, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the district court’s denial of relief. We deny Williams’ motion to reconsider the denial of his motion to extend the filing time for his informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.